DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Applicant filed a Terminal Disclaimer against US Patent No. 10,402,224 on 6/21/2021 which has been approved on 6/21/2021. Therefore, the Double Patenting Rejection made on 2/19/2021 against US Patent No. 10,402,224 is hereby withdrawn.
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/21/2021, which has been entered and made of record. Claims 21, 26, 46, 51, 52, 57, 58 and 63 have been amended. Claims 27-45 were cancelled. Claims 21-23, 25-26, 46-48, 50-54, 56-60, 62-63 are pending in the application.
Rejection of claim 26, 51, 57 and 63  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting "flexible dispatch routines" is withdrawn in view of the amendment made to these claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Aslam A. Jaffery on 6/28/2021.

The application has been amended as follows: 

Cancel claim 24.

Allowable Subject Matter
Claims 21-23, 25-26, 46-48, 50-54, 56-60, 62-63 (renumbered as 1-20) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding independent claim 21, applicant amends the claim to include the limitations of the previously objected dependent claim 24 for having allowable subject matter, rendering claim 21 allowable.
Independent claims 46, 52, 58 are allowable for containing similar allowable subject matter as in amended claim 21 discussed above.
For detailed reasons of allowance of the claims please refer to the Office Action of 2/19/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NURUN N FLORA/Primary Examiner, Art Unit 2619